PER CURIAM.
The appellant was adjudged guilty and sentenced to the State Penitentiary for a term of one year on the charge of buying, receiving or concealing stolen property-well knowing same to be stolen. Trial was had before the court without a jury-on defendant’s plea of not guilty and waiver of jury trial.
Defendant contends on appeal that the-trial court’s finding of guilty is not supported by the evidence and that the court erred in denying defendant’s motion for additional time to file a supplement to his-oral motion for a new trial.
We have carefully considered all of appellant’s contentions in the light of the record and briefs, and have found them' to be without merit. Therefore, the judgment and sentence appealed is affirmed^
Affirmed.